DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group V, claims 22-23, in the reply filed on 04/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.
Response to Amendment and Status of Claims
Applicant's amendment, filed 04/04/2022, has been entered. Claims 24-28 are added. Claims 1-21 are withdrawn as described above. Accordingly, claims 1-28 are pending with claims 22-28 considered in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/24/2021, 04/27/2021, and 05/11/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 25 does not appear to be supported by the originally filed disclosure because only Page 6, approximately the 3rd paragraph, discusses the elected invention and specifies that a preferred condition is ‘about 100 to 145°C’. There does not appear to be a disclosure explaining that the centrifuge spinning in step c occurs in a temperature range of from 100-200C for the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mild bio-degradable solvent” in claim 22 is a relative term which renders the claim indefinite. The term “mild” and “bio-degradable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the word “mild” is subjective.
Claim 22 recites the limitation "the recycled limestone powder" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that the phrase should be ‘the recycled asphaltic limestone powder’.
Claim 22 recites the limitation "the asphaltic limestone" in 6.  There is insufficient antecedent basis for this limitation in the claim. The phrase has been interpreted to refer to the recycled asphaltic limestone powder.
Claim 22 recites the limitation "the mixture" in 7.  There is insufficient antecedent basis for this limitation in the claim. It seems that the phrase “to produce a mixture” should be included in step b.
Claim 23 recites the limitation "the solvent" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that ‘the solvent’ should be ‘the mild bio-degradable solvent’ unless a second solvent is provided in the extraction.
Claim 28 recites the limitation “the mixture” in line 1. There is insufficient antecedent basis for this limitation in the claim. While ‘the mixture’ is verbatim recited in step c, it is noted that that instance of ‘the mixture’ lacks antecedent basis (see Item 13 above). As such, it is unclear if a different mixture of materials is being treated. In the interest of advancing prosecution, it is taken that the mixture refers to the mixture including recycled asphaltic limestone powder and the mild, bio-degradable solvent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Minnesota DOT’s “Quantitative Extraction of Bituminous Mixtures (Centrifuge)” NPL (attached) in view of Deschamps et al. (U.S. 7,297,301) in further view of Netafim “Mesh vs. Micron Comparison Chart”.
Regarding claim 22, the Minnesota DOT’s “Quantitative Extraction of Bituminous Mixtures (Centrifuge)” NPL (hereinafter referred to as “Mn DOT”) teaches a method of extracting bitumen (also known to persons of skill as asphalt) (Page 1 at “Scope”) from “RAS (shingles)” (Page 4 at “E.”) using d-limonene (Page 1 at “Scope”; meeting claimed ‘mild, bio-degradable solvent’) and water (Page 5 at “N.”) in a centrifuge (Page 1 at “Scope”).
Mn DOT does not identify the composition of the RAS and such does not expressly teach that a recycled asphaltic limestone powder having a size of less than about 2380 microns with a mean size of less than about 150 microns comprising asphalt, limestone, glass, and sand.
However, the person of ordinary skill in the art would readily understand the claimed ‘recycled asphalt limestone powder’ to be a recycled shingle or other recycled shingle-based roofing material. Moreover, the instant applications identifies and discusses recovered shingle material.
 Deschamps et al. (hereinafter “Deschamps”) teaches a process for transforming pre-used asphaltic roofing shingles into products (Title) and expressly teaches that up to 11 million tons of asphaltic roofing shingles are disposed of annually in North America (Col. 1 lines 28-30) and that these pre-used shingles are comminuted and used in several applications (Col. 1 lines 32-39). Deschamps also provides various references in the background that further support the determination that the person of ordinary skill in the art knows that asphalt shingles obviously contain asphalt, limestone, glass, and sand. To be clear, glass is typically in shingles due to the fiberglass mat or backing of the shingle while sand and limestone are fillers.
Deschamps clearly demonstrates that it is known to comminute (i.e. grinding and/or otherwise reducing the size of) recycled/reclaimed asphalt shingles but Deschamps doesn’t describe that the shingles are comminuted to less than 2380 microns and an average particle size of less than 150 microns.
However, it has been held that changes in size/proportion are prima facie obvious (MPEP 2144.04.IV.A.). In the instant case, it would be obvious to select that all the reclaimed shingle material be comminuted to a size less than 8 mesh (see Netafim Mesh vs. Micron Comparison Chart where 8 mesh is equal to 2380 microns) and an average particle size of less than about 150 microns (equivalent to a mesh of approximately 100 or less which is approximately a fine sand to beach sand consistency) absent evidence of criticality or unexpected results. The person of ordinary skill in the art would understand that mesh and sieves are routine for gradation of filler, aggregate, and other granular material.
In the interest of the clarity of the record and to fully treat all recitations within the claim, it is expressly noted that the treatment of the RAS with solvents in a centrifuge would result in the separation of the asphalt from the limestone, glass, and sand (i.e. the asphalt would be extracted thereby meeting the last line of the claim).
Regarding claim 23, Mn DOT, Deschamps, and Netafim teach the method as applied to claim 22 above and Mn DOT teaches that the solvent flows from a drainpipe during the centrifuge operation (Page 5 “L.”). While Mn DOT does not expressly state that the solvent is recovered, this is obvious because the solvent would necessarily flow through the drainpipe into another container thereby meeting the BRI of ‘solvent recovery process’.
Regarding claim 24, Mn DOT, Deschamps, and Netafim teach the method as applied to claim 22 above but do not expressly teach that the recycled asphaltic limestone powder contains less than 10% granules. However, such a feature is prima facie obvious because it has been held that changes in size/proportion are prima facie obvious (MPEP 2144.04.IV.A.). In the instant case, it would be obvious to limit the amount and/or percentage of granules from the shingle material because granules are larger in size and would be more difficult and/or costly to completely extract asphalt from.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claims 25 and 26, Mn DOT, Deschamps, and Netafim teach the method as applied to claim 22 above and Mn DOT teaches that the material is heated to 110C +/- 5C (Page 2. “Sample Preparation” “A.”).
	Regarding claim 27, Mn DOT, Deschamps, and Netafim teach the method as applied to claim 22 above and Mn DOT teaches d-limonene which is limonene (specifically, d-limonene is one of two isomers of limonene).
	Regarding claim 28, Mn DOT, Deschamps, and Netafim teach the method as applied to claim 22 above and teaches that the mixture is spun in a centrifuge operating at up to 3,600 rpm (Page 1 “Apparatus” “A”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BE 1018501 directed to a method for recycling bituminous material such as roofing; U.S. 2017/0204267 available as prior art under 102(a)(2) and directed to recovered asphalt binder and methods; U.S. 4,222,851 directed to recovery of asphalt shingle components by solvent extraction; U.S. 4,706,893 directed to method and apparatus for recycling roofing shingles as an additive to asphalt paving compositions, and U.S. 5,337,965 directed to method and apparatus for recycling asphalt based roofing material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738